Citation Nr: 1812445	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  09-08 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches to include as secondary to service-connected residuals of right eye injury and traumatic brain injury (TBI).

2.  Entitlement to a disability rating in excess of 10 percent for residuals of back injury with compression fracture at T-7 and scoliosis.

3.  Entitlement to an initial disability rating in excess of 40 percent for TBI.

4.  Entitlement to an effective date earlier than April 9, 2013 for the award of service connection for TBI.

5.  Entitlement to a total rating based on individual unemployability (TDIU).

(The appeals of entitlement to increased disability ratings in excess of 30 percent for residuals of a right eye injury, a compensable disability rating for renal calculus, and a fracture of the right ulna will be addressed in a separate decision).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1982.

These matters come before the Board of Veterans' Appeals (Board) from April 2008 and December 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia as well as a January 2014 rating decision of the VA RO in Columbia, South Carolina.  Jurisdiction currently resides at the VA RO in Columbia. 

In his March 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge in Washington, DC.  In March 2012, he was notified that his Board hearing had been scheduled for a date in April 2012.  He failed to appear for this hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

In June 2012, the Board remanded the Veteran's headaches, back, and TDIU claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

As will be discussed in detail below, the Board finds that regarding the Veteran's claim for an earlier effective date for the award of service connection for TBI, an effective date of September 28, 2007 is warranted for this disability.  As such, the Board will adjudicate the Veteran's TBI claim from April 9, 2013 herein as the Board has jurisdiction over this claim and will refer the claim of entitlement to an increased disability rating for TBI from September 28, 2007 to April 8, 2013 for appropriate action as the Board does not currently have jurisdiction over this claim.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to an increased disability rating for residuals of back injury with compression fracture at T-7 and scoliosis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a migraine headaches disability that is caused by his service-connected TBI.

2.  In April 2005, the Veteran filed a claim of service connection for severe head trauma secondary to motor vehicle accident, and this claim was denied in a December 2005 rating decision.  The Veteran did not appeal the rating decision, and the decision became final.     

2.  On September 28, 2007, the RO received an informal claim from the Veteran requesting a reopening of the previously denied matter of entitlement to service connection for TBI.  

3.  Throughout the appellate period, the Veteran's TBI has been manifested by no greater than Level 2 impairment of any cognitive function.

4.  The Veteran's migraine headaches associated with his TBI are characterized by very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.

CONCLUSIONS OF LAW

1.  The Veteran's diagnosed migraine headaches disability is caused by his service-connected TBI.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.310 (2017).

2.  The criteria for assignment of an effective date of September 28, 2007, but no earlier, for the award of service connection for TBI are met.  38 U.S.C. §§ 5110, 7105(c) (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

3.  The criteria for an initial disability rating in excess of 40 percent for TBI have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).

4.  The criteria for a 50 disability rating, and no higher, for migraine headaches as secondary to TBI are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for headaches, an increased disability rating for TBI, and an earlier effective date for the award of service connection for TBI.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Remand Compliance

In June 2012, the Board remanded the Veteran's headaches claim and ordered the agency of original jurisdiction (AOJ) to obtain outstanding Social Security Administration (SSA) records as well as provide the Veteran with a VA examination for his headaches.  The Veteran's claim was to then be readjudicated.  

Pursuant to the Board remand instructions, outstanding SSA records have been obtained and associated with the record.  Further, the Veteran was afforded a VA examination for his headaches.  The Veteran's headaches claim was readjudicated most recently via a December 2017 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been complied with regarding the Veteran's headaches claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Service connection for headaches

The Veteran seeks entitlement to service connection for headaches, to include as secondary to service-connected right eye injury and TBI.  As will be discussed below, the competent and probative evidence demonstrates that the Veteran has migraine headaches that are at least as likely than not related to his service-connected TBI.  Therefore, the Board will only address service connection on a secondary basis.  

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2017); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).  

With respect to a current disability, the competent medical evidence of record indicates a diagnosis of migraine headaches.  See, e.g., an August 2017 VA examination report.  Additionally, the Veteran is service-connected for TBI.

Turning to nexus, the Board finds that the competent and probative evidence demonstrates that the Veteran's currently diagnosed migraine headaches disability is at least as likely as not due to his service-connected TBI.  In this regard, the Veteran was provided a VA examination for his TBI in August 2017.  Pertinently, the VA examiner reported that the Veteran has migraine headaches that are residuals of his TBI.    

The Board finds that the August 2017 VA examination report was based upon thorough treatment of the Veteran as well as analysis of the Veteran's history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  
The Board also notes that there is no other medical opinion which indicates that the Veteran's current migraine headaches are not related to his TBI. 
 
Accordingly, there is a competent and credible basis to conclude that the Veteran's current migraine headaches disability is proximately due to his service-connected TBI, particularly when reasonable doubt is resolved in his favor.  See 38 U.S.C. 
§ 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  Therefore, service connection for migraine headaches, as secondary to the Veteran's service-connected TBI, is warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.310.

Earlier effective date for award of service connection for TBI

The Veteran requests an effective date prior to April 9, 2013 for the award of service connection for TBI.  
The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  In cases involving new and material evidence, where evidence other than service department records is received within the relevant appeal period or prior to the issuance of the appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i).  In cases where the evidence is received after the final disallowance, the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied in this case.

Under the old regulations, any communication or action, indicating intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

For awards of compensation to include increased ratings made pursuant to liberalization of the law, the effective date shall not be earlier than the effective date of the liberalization.  38 U.S.C. § 5110(g) (2012); 38 C.F.R. § 3.114(a) (2017).

On April 20, 2005, the RO received the Veteran's initial claim of entitlement to service connection for a head injury secondary to a motor vehicle accident.  This initial claim was denied in a December 2005 rating decision.  The RO sent him a letter in December 2005, notifying him of that decision and apprised him of his procedural and appellate rights in the event he elected to appeal.  The Veteran did not submit a notice of disagreement to the December 2005 decision, and the decision therefore became final and binding on him based on the evidence then of record.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d); 20.200, 20.302, 20.1103.

On April 9, 2013, the RO received a request from the Veteran to reopen his previously denied claim of service connection for TBI, and this claim was subsequently granted in the January 2014 rating decision.  April 9, 2013 is the existing effective date of his award.

In maintaining his entitlement to an earlier effective date, the Veteran argues that his effective date should go back to April 20, 2005 when he filed his initial claim for service connection for TBI.  For the reasons and bases discussed below, however, the Board disagrees and finds that an effective date is not warranted from April 20, 2005 for TBI.

The Board acknowledges that the Veteran did file his initial claim for TBI in April 2005.  However, he did not timely appeal the RO's denial of this initial claim in December 2005.  As such, he cannot receive an effective date earlier than when he subsequently filed a petition to reopen the TBI claim.  In this regard, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision, as is the case here as concerning the prior December 2005 rating decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  The Veteran has not contended such.

The United States Court of Appeals for the Federal Circuit has determined that, even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  

As the Veteran did not timely appeal the December 2005 rating decision denying his service connection claim for TBI, the Board finds that an effective date of April 20, 2005 is not warranted.  The Board notes that in the Veteran's February 2014 notice of disagreement, the Veteran contends that he never received notice of the December 2005 rating decision denying his service connection claim for severe head trauma as the decision was sent to a different address from where he resided at that time.  He identified correspondence to the RO dated October 2005 in which an address that he provided is different than the address that the RO sent the December 2005 rating decision.  The Board acknowledges that the address identified by the Veteran in the October 2005 correspondence is different than the address that the December 2005 rating decision was sent.  However, the rating decision was sent to a known address of the Veteran and was not returned to the RO as undeliverable.  Indeed, there is insufficient evidence of record supportive of this assertion to rebut the presumption of regularity.  Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed that they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Further, there is no indication that the Veteran did not also reside at the address that the December 2005 rating decision was sent to or that he did not also receive correspondence sent to that address.  

Although the Board finds that an effective date of April 20, 2005 is not warranted for the Veteran's award of service connection for TBI, the evidence demonstrates that an informal claim for TBI was received by the RO on September 28, 2007 and that an effective date for the award of service connection for TBI is warranted from this date.  In this regard, the RO received correspondence from the Veteran on this date wherein the Veteran reported that he has not received disability benefits for his head trauma from his in-service motor vehicle accident.  He also reported that he had migraine headaches.  Notably, the RO sent the Veteran a VCAA letter in October 2009 which addresses development for claims of service connection for headaches as well as the Veteran's previously denied claim of service connection for severe head trauma secondary to motor vehicle accident.  Although the Veteran thereafter received a rating decision for the headaches claim in December 2009, he did not receive a rating decision for the reopened TBI claim until January 2014 at which time service connection for TBI was granted.  The January 2014 rating decision noted that a claim for TBI was received on April 9, 2013 which is when the RO noted that a claim was submitted for TBI.  See RO Report of General Information dated April 9, 2013.  It is unclear as to why the RO did not issue a rating decision for the TBI prior to receipt of the April 9, 2013 statement from the Veteran.  Indeed, when readjudicating the Veteran's headaches claim in a July 2010 statement of the case, the RO noted that the claim was for migraines, also claimed as severe head trauma. 

Additionally, the Board has no reason to doubt that the Veteran had head trauma symptoms at the time he submitted his claim to reopen the previously denied claim of service connection for TBI on September 28, 2007.  In this regard, his service treatment records document his motor vehicle accident in November 1980 and injury to his head.  The Veteran has also reported a history of symptoms associated with the TBI which include irritability and impaired social interaction.  While these symptoms have also been attributed to an acquired psychiatric disorder, it is unclear as to whether these are also attributed to the TBI.  However, the Board will resolve the benefit of the doubt in the Veteran's favor and find that his TBI symptoms have persisted since service.  Accordingly, the Board herein finds that the proper effective date for the award of service connection for TBI is September 28, 2007, the date of the Veteran's informal claim to reopen the matter of entitlement to service connection for TBI.  

Moreover, the Board has reviewed the record and can identify no communication from the Veteran that would constitute a claim to reopen the matter of entitlement to service connection for TBI prior to September 28, 2009.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  The Veteran has identified no such communication.  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)  A claim to reopen the TBI claim was not filed prior to September 28, 2007.  As such, an effective date prior to September 28, 2007 for the grant of entitlement to service connection for TBI is not warranted.

Thus, September 28, 2007 is the appropriate effective date for the grant of service connection for TBI.  

Higher evaluation for TBI

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's TBI is rated as 40 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8045 which provides evaluation for three main areas of dysfunction that may result from TBI and have profound effects on functioning: Cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  This Diagnostic Code states the following:

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction. Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under 
§ 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Regarding cognitive impairment and subjective symptoms, the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. They are: memory/attention/concentration/executive function; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

The table provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

In the instant case, the RO awarded service connection for the Veteran's TBI in the January 2014 rating decision based on the Veteran's injury to his head in service in November 1980 from an automobile accident.  The RO assigned a 40 percent evaluation for the TBI with an effective date of April 9, 2013.  As discussed above, while the Board finds that the Veteran is entitled to an effective date for TBI from September 28, 2007, the Board does not have jurisdiction over the period from September 28, 2007 to April 8, 2013 for evaluation of the Veteran's increased rating claim and has therefore referred the matter to the AOJ for appropriate action.  

The Veteran was afforded a VA TBI examination in December 2012.  However, the VA examiner declined to diagnose the Veteran with a TBI and did not conduct a TBI examination.  The Veteran was thereafter provided a VA examination in August 2013.  The examiner diagnosed the Veteran with TBI with residual of headache and memory difficulty.  The Veteran reported that since the in-service TBI, he has had headaches and memory difficulty.  Upon examination, the examiner documented objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  The Veteran reported that he had difficulty remembering appointments and names of individuals.  The examiner noted a screening for TBI which showed a significantly lower verbal recall for the Veteran's current IQ than would be expected.  Further, social interaction was frequently inappropriate as the Veteran had four failed marriages, lived a transient lifestyle, and was not close to anyone outside his deceased younger brother.  With regard to subjective symptoms, the examiner documented frequent severe headaches, irritability, and insomnia since the motor vehicle accident.  With respect to neurobehavioral effects, the VA examiner reported three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living, or work, family or other close relationships.  In this regard, the Veteran reported frequent severe headaches, irritability, and insomnia since his motor vehicle accident.  The examiner further documented normal judgment, orientation, motor activity, visual spatial orientation, communication, and consciousness.  The examiner specifically characterized the Veteran's TBI as "mild." 

The Veteran was provided another VA examination in August 2017.  The examiner noted a diagnosis of TBI.  The Veteran continued to report headaches and memory loss.  Upon examination, the VA examiner reported mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  The examiner noted that the Veteran was not able to complete objective testing with the MOCA cognitive assessment tool related to being temporarily unable to read because his eyes were dilated for an eye examination.  However, the Veteran reported that he had difficulty remembering names and used hand written notes to prompt his memory.  He was able to report for his next examination without written instructions.  The examiner further reported mildly impaired judgment and the Veteran reported that he gives people money when he should not because they still owe him money.  Social interaction was frequently inappropriate as the Veteran kept to himself, had anger issues, and was estranged from his children and other family members.  Visual spatial orientation was mildly impaired in that the Veteran sometimes gets lost in unfamiliar circumstances.  Subjective symptoms included headaches 4-5 times a week, difficulty sleeping, and anxiety.  Neurobehavioral effects included irritability, lack of motivation, and moodiness.  With respect to the noted subjective symptoms, neurobehavioral effects, visual spatial orientation, social interaction, and judgment, the examiner was not able to make a determination which symptoms are part of a co-existing psychiatric condition or represent residuals of TBI without resorting to speculation.  Orientation, motor activity, communication, and consciousness were normal.  The examiner reported that residuals of headaches and mental disorder were residuals of the Veteran's TBI.    

Under 38 C.F.R. § 4.124a, Diagnostic Code 8045, any evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination. Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of TBI are evaluated separately.
Here, a higher 70 percent rating would require a "3" to be assigned as the highest level of any one facet, or a "total" evaluation to be assigned for one or more facets.  As will be detailed below, the highest level of severity for any facet during the appeal is "2" under the criteria; therefore, a rating in excess of 40 percent is not warranted.  To facilitate understanding, the Board will go through each of the 10 facets of cognitive impairment.

Memory, Attention, Concentration, Executive Function, Judgment, Social Interaction

As discussed above, the Veteran has evidenced mild to moderate memory loss.  However, an August 2017 VA examination report indicates that the Veteran's memory loss is a symptom of his service-connected posttraumatic stress disorder (PTSD).  Even if the Board were to concede that the Veteran's memory loss is due to the TBI, while the August 2013 VA examiner noted moderate memory impairment, subsequent VA examinations, to include the August 2017 TBI examination as well as the August 2017 VA psychological examination document the Veteran's memory loss as mild.  Indeed, there is no other evidence associated with the record indicating the Veteran's memory loss is more than mildly impaired.  Moreover, the record does not indicate impairment associated with attention, concentration, or executive function of moderate severity.  As such, the Board finds that a two is assigned for this facet.

Orientation

The August 2013 and August 2017 VA examinations note the Veteran was always oriented to person, time, place, and situation.  There is no evidence indicating otherwise.  Therefore, a zero is assigned for this facet.

Motor Activity

The Veteran's motor activity has been normal throughout the appeal.  See August 2013 and August 2017 VA examination reports.  Therefore, a zero is assigned for this facet.
Visual Spatial Orientation

This category contemplates getting lost, not being able to follow directions, and difficulty using assistive devices such as GPS.  On VA examinations in August 2013, the Veteran was noted to have normal visual spatial orientation, and the August 2017 VA examination only documented mild visual orientation.  There is no other evidence indicating greater impairment of visual spatial orientation.  Therefore, a one is assigned for this facet.

Neurobehavioral Effects

Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects. 

The August 2013 VA examiner reported three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living, or work, family or other close relationships.  In this regard, the Veteran reported frequent severe headaches, irritability, and insomnia since his motor vehicle accident.  The August 2017 VA examiner reported three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family or other close relationships.  These included the Veteran's headaches, difficulty sleeping, and anxiety.  However, as will be discussed below, the Board is separately rating the Veteran's headaches and therefore will not consider such in evaluation of the TBI claim as such evaluation would constitute prohibited pyramiding.  Based on the reported symptoms, the Board finds that a two is assigned for this facet.  





Communication

The Veteran's communication ability has been normal throughout the appeal.  See August 2013 and August 2017 VA examination reports.  Therefore, a zero is assigned for this facet.

Consciousness

The Veteran has remained conscious throughout the appeal.  Therefore, a total rating is not assignable for this facet.

Subjective Symptoms

Subjective symptoms include headaches, irritability, insomnia, and anxiety.  See the August 2013 and August 2017 VA examination reports.   

The August 2013 VA examiner reported that the Veteran's subjective symptoms are characterized by three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships which warrants an assignment of one.  The August 2017 VA examiner reported that the Veteran's subjective symptoms are characterized by subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships which warrants an assignment of two.  The Board notes that no higher score is available under this facet, and resolving the benefit of the doubt in the Veteran's favor, finds that an assignment of two for this facet is warranted.  
 
At no point during the appeal has the evidence indicated that a rating in excess of 40 percent is warranted for the Veteran's TBI under Diagnostic Code 8045.  Using the table to evaluate cognitive impairment, the Veteran's residuals have not been rated as any more than at a level "2" impairment at any point during the appeal.  Using the table to evaluate subjective symptoms, the Veteran's TBI residuals have not been characterized as any more severe than a level "2."  An assigned value of "2" yields a 40 percent evaluation, and only one evaluation may be assigned for all of the applicable facets under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Therefore, an increased rating is not warranted, and the 40 percent evaluation currently assigned for the Veteran's TBI is most appropriate for the entire period under consideration.

Diagnostic Code 8045 provides that the VA separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headaches, even if that diagnosis is based on subjective symptoms, rather than under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  Here, migraine headaches have been assessed as related to the TBI.  Therefore, the Board will address a disability rating for the migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (migraines).     

Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.
 
The Veteran was provided VA examinations for his migraine headaches associated with his TBI in August 2013 and August 2017.  The Veteran described his headaches as pulsating or throbbing head pain which was localized to the right side of the head with symptoms of nausea, sensitivity to light, and sensitivity to sound which lasted less than one day.  Further, the VA examiners noted characteristic prostrating attacks of migraine headache pain which lasted more frequently than once per month.  The examiners further reported that the Veteran's migraines affected his ability to work in that the Veteran had daily headaches which interfered with working at any job reliably.  Pertinently, the August 2017 VA examiner reported that Veteran had prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.

Based on the foregoing, the Board finds that the Veteran's migraine headaches are of such severity that a 50 percent rating is warranted under Diagnostic Code 8100.  In this regard, the Board finds that the VA examinations discussed above indicate that the Veteran's migraine headaches are manifested by very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  There is no medical evidence to the contrary during the period under consideration.  Moreover, as discussed above, 50 percent is the highest available disability rating under Diagnostic Code 8100.  As such, the Board finds that a 50 percent disability rating is warranted for the Veteran's migraine headaches.

The Board also notes the report of the August 2017 VA examiner indicating that there is a postsurgical scar on the Veteran's head as due to his in-service TBI.    

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Board is considering the period on appeal from April 9, 2013.  Therefore, the post October 2008 version of the schedular criteria is applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, a 10 percent rating is warranted for a scar not of the head, face, or neck that are deep and nonlinear and has an area or area of at least 6 square inches (30 sq. cm.) but less than 12 square inches (77 sq. cm.).  Under 38 C.F.R. § 4.118, Diagnostic Code 7802, a 10 percent rating is warranted for a scar not of the head, face or neck, that is superficial and nonlinear and have an area or areas of 144 square inches (929 sq. cm.) or greater.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  

Crucially, the competent and probative evidence of record indicates that the Veteran's scar is asymptomatic.  Specifically, the August 2017 VA examiner reported that the Veteran's scar is not painful or unstable, and that the total area of the scar is not greater than 39 square cm.  There is no competent and probative evidence to the contrary.   Accordingly, the Board finds that a separate rating is not warranted for the Veteran's scar.    

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for migraine headaches as secondary to service-connected TBI is granted.

Entitlement to an effective date of September 28, 2007, but no earlier, for service connection for TBI is granted.

Entitlement to an initial disability rating in excess of 40 percent for service-connected TBI is denied.

Entitlement to a 50 percent disability rating for migraine headaches as secondary to service-connected TBI is granted. 


REMAND

With regard to the Veteran's claim of entitlement to an increased disability rating for residuals of back injury with compression fracture at T-7 and scoliosis, the Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2017), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2017). 
	
The Veteran was most recently afforded a VA examination for his residuals of back injury with compression fracture at T-7 and scoliosis in August 2017.  He reported constant back pain as well as flare-ups which caused him to have difficulty bending over, washing dishes, cook, and getting out of the bath tub.  Range of motion testing revealed forward flexion to 90 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 30 degrees.  Notably, the examiner documented pain on examination which caused functional loss.  The Veteran had too much pain to repeat the extension position.  However, there was no loss of range of motion with the other measurements with 3 repetitions.  

In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the range of lumbar spine range of motion testing that pain began and at what point, if any, pain caused functional impairment.  Before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare-up, the examiner must "[E]licit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why [he or] she c[an] not do so." Sharp v. Shulkin, 29 Vet. App. 26, 35 (2017).

The Board additionally notes that passive motion testing was not performed for the Veteran's lumbar spine.  Pertinently, the VA examiner did not provide any rationale as to why such testing was not conducted other than stating that the test could not be performed.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2017); see 38 C.F.R. § 19.9 (2017).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, in this case, in light of holding in Mitchell, the Board finds that an additional examination of the Veteran's lumbar spine is warranted.  

The Board also notes that the claim of entitlement to TDIU is inextricably intertwined with the claim of entitlement to an increased disability rating for residuals of back injury with compression fracture at T-7 and scoliosis.  In other words, development of this claim may impact his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

1. 	Schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of the Veteran's service-connected residuals of back injury with compression fracture at T-7 and scoliosis.  
Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should also test the range of motion of the thoracolumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


